         Case 1:16-cv-02362-RA-KNF Document 396 Filed 07/08/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/8/2020

 WILFREDO TORRES,

                             Plaintiff,

                        v.

 BELLEVUE SOUTH ASSOCIATES L.P.;
 CITY OF NEW YORK; BELLEVUE
 HOSPITAL; OFFICER COLBY WRIGHT;                                        16-CV-2362 (RA)
 OFFICER NICHOLAS MACHIO; OFFICER
                                                                             ORDER
 MICHAEL TRAVERSO; OFFICER
 KRZYSZTOF FRYC; OFFICER KEVIN
 WAHLIGH; NYU HOSPITALS CENTER;
 DOCTOR AARON BUCKLAND; DENNIS
 MCGOWAN; LIEUTENANT JAMES
 SCORDUS; FIREFIGHTER DANIEL
 BARVELS; FIREFIGHTER JOHN PEPE,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to mail copies of the Court’s opinions at docket

 entries 388, 389, 390, 391, and 392 to Plaintiff.

 SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
